           Case 18-34658 Document 305 Filed in TXSB on 06/05/19 Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

In re:                                                §
                                                      §        Case No. 18-34658
HOUTEX BUILDERS, LLC, et al. , 1                      §        Chapter 11
                                                      §
          Debtors.                                    §

             GREAT SOUTHWESTERN FINANCIAL CORP.’S AMENDED
            CONTINUED CROSS-NOTICE OF RULE 2004 EXAMINATION
                      OF BOB PARKER, INDIVIDUALLY

To:       Bob Parker
          c/o Dick Fuqua
          FUQUA & ASSOCIATES
          5005 Riverway Drive, Suite 250
          Houston, Texas 77056
          By email: fuqua@fuqualegal.com

           PLEASE TAKE NOTICE that Great Southwestern Financial Corp. intends to
continue the oral examination of Bob Parker, individually, on June 14, 2019 at 2:00 p.m. (CT)
or thereafter, at the offices of Fuqua & Associates, 5005 Riverway Drive, Suite 250,
Houston, Texas 77056 and continuing from day to day thereafter until completed. The
examination will be taken before a court reporter authorized by law to administer oaths and
may be videotaped.
      The witness shall also deliver, at the date, time and place set forth below, all records in
the witness’ possession, custody, or control, including bank statement and copies of items
related to the following:
                   a. Prosperity Bank transaction receipt dated August 31, 2018 9:21 a.m. to
                      Account XXXXXX1471, DDA Deposit $25,000.00; and
                   b. Prosperity Bank transaction receipt dated August 31, 2018 9:22 a.m. to
                      Account XXXXXX1161, DDA Deposit $25,000.00.


1
    The names of the debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
    identification number, are: HouTex Builders, LLC (2111), 2203 Looscan, LLC (1418) and 415 Shadywood, LLC (7627).
       Case 18-34658 Document 305 Filed in TXSB on 06/05/19 Page 2 of 2




       These documents are to be produced by 5:00 p.m. (CT) on Wednesday, June 12,
2019 to Ross Spence at the offices of Snow Spence Green LLP, 2929 Allen Pkwy, Suite 2800,
Houston, TX 77019 and also via email to ross@snowspencelaw.com.

Dated: June 5, 2019                        Respectfully submitted,
                                           SNOW SPENCE GREEN LLP

                                           By:    /s/ Ross Spence
                                                   Ross Spence
                                                   State Bar No. 18918400
                                                   Email: ross@snowspencelaw.com
                                                   Carolyn Carollo
                                                   State Bar No. 24083437
                                                   Email: carolyncarollo@snowspencelaw.com
                                                   2929 Allen Parkway, Suite 2800
                                                   Houston, TX 77019
                                                   Telephone: (713) 335-4800
                                                   Telecopier: (713) 335-4848
                                                   ATTORNEYS FOR GREAT
                                                   SOUTHWESTERN FINANCIAL CORP.

                              CERTIFICATE OF SERVICE

       This is to certify that on this the 5th day of June 2019, a true and correct copy of the
foregoing Amended Continued Cross-Notice of Rule 2004 Examination of Bob Parker was
electronically served upon all parties listed below and via the Court’s electronic case filing
system (ECF):

       Via email: fuqua@fuqualegal.com
       Bob Parker
       c/o Dick Fuqua
       FUQUA & ASSOCIATES
       5005 Riverway Drive, Suite 250
       Houston, Texas 77056

                                                    /s/ Ross Spence
                                                   Ross Spence




                                              2
